865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Alexander LOVE, Plaintiff-Appellant,v.Aaron JOHNSON;  Michael Thumm;  Eileen Cochrane;  Joseph L.Hamilton;  James Martin;  L. Rhew;  C.D. MacAdams;  E.Laters;  R. Nichlson;  C. Holt;  K. Watson;  Frank Rush;Kay Digh;  Samuel Wilson;  Braler Rudd;  Gregg Starnes;Nathaniel O. Boykin;  Robert C. Lewis;  Lachlan F. Kincaid;R.J. Murphy;  O. Woods;  C. Cameron;  J. Wiggins;  B. Jones,Jr.;  R.L. Johnson;  Frank Smith;  Annie Dodson;  JoeDenson;  Raymond Hayes;  Donald S. Mobley;  RonaldPasquerette;  Mabel Autin;  L. Carden;  R.J. Rohlf;  M.Pope, Defendants-Appellees.
No. 88-7301.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 7, 1988.Decided:  Jan. 9, 1989.

Thomas Alexander Love, appellant pro se.
Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Thomas Alexander Love, a North Carolina inmate, brought a 42 U.S.C. Sec. 1983 action alleging forty-one violations of his constitutional rights.  The district court dismissed a number of his allegations as frivolous.  Love's remaining claims are still pending before the district court.  Love has appealed the partial dismissal.


2
The order from which Love appealed was not a final order.  An order which adjudicates fewer than all of the claims is not appealable absent express determination that there is no just reason for delay and express direction for the entry of judgment.  See Fed.R.Civ.P. 54(b).  The district court order contained neither of these requirements;  thus, the order is not appealable.  Love must wait until the district court enters a final judgment in his case before bringing an appeal.  28 U.S.C. Sec. 1291.


3
This appeal is, therefore, dismissed for lack of jurisdiction.  As oral argument would not significantly aid in the decisional process, we dispense with oral argument.


4
DISMISSED.